UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No.o Post-Effective Amendment No. 166x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Unified Series Trust (Exact Name of Registrant as Specified In Charter) 2960 North Meridian Street, Suite 300 Indianapolis, Indiana46208 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area Code:(317) 917-7000 Melissa K. Gallagher President 2960 N. Meridian St., Suite 300 Indianapolis, Indiana46208 (Name and Address of Agent for Service) Copies to: Dee Anne Sjögren, Esq. Thompson Coburn LLP One US Bank Plaza St. Louis, MO63101 (314) 552-6295 It is proposed that this filing will become effective: x immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1)  on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2)  on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate check this box:  this post-effective amendment designates a new effective date for a previously filed post-effective amendment Sound Mind Investing Fund (SMIFX) Sound Mind Investing Balanced Fund ( SMILX ) PROSPECTUS February 28, 2011 11135 Baker Hollow Road Columbus, IN 47201 (877) 764-3863 (877) SMI-Fund www.smifund.com The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS PAGE SUMMARY SECTION - SOUND MIND INVESTING FUND 1 Investment Objective 1 Fees and Expenses of the Fund 1 Principal Investment Strategies 2 Principal Risks 3 Performance 5 Portfolio Management 6 Purchase and Sale of Fund Shares 7 Tax Information 7 Payments to Broker-Dealers and Other Financial Intermediaries 7 SUMMARY SECTION - SOUND MIND INVESTING BALANCED FUND 8 Investment Objective 8 Fees and Expenses of the Fund 8 Principal Investment Strategies 9 Principal Risks 11 Performance 13 Portfolio Management 15 Purchase and Sale of Fund Shares 15 Tax Information 15 Payments to Broker-Dealers and Other Financial Intermediaries 15 ADDITIONAL INFORMATION ABOUT THE SMI FUND’SPRINCIPAL STRATEGIES AND RELATED RISKS 16 Principal Investment Strategies of the SMI Fund 16 Principal Risks of Investing in the SMI Fund 18 Portfolio Holdings 22 ADDITIONAL INFORMATION ABOUT THE SMI BALANCED FUND’S PRINCIPAL STRATEGIES AND RELATED RISKS 22 Principal Investment Strategies of the SMI Balanced Fund 22 Principal Risks of Investing in the SMI Balanced Fund 26 Portfolio Holdings 31 ADDITIONAL INFORMATION ABOUT MANAGEMENT OF THE FUNDS 31 Investment Advisor 31 Subadvisor Portfolio Managers 33 ACCOUNT INFORMATION 34 How To Buy Shares 34 How To Exchange Shares 37 How To Redeem Shares 37 Determination Of Net Asset Value 40 Dividends, Distributions And Taxes 41 FINANCIAL HIGHLIGHTS 43 PRIVACY POLICY 46 FOR MORE INFORMATION 47 SUMMARY SECTION - SOUND MIND INVESTING FUND Investment Objective The investment objective of the Sound Mind Investing Fund (the “SMI Fund”) is long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Redemption Fee (as a percentage of the amount redeemed within 90 days of purchase) % Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % Distribution (12b-1) Fees % Other Expenses 0. 22 % Acquired Fund Fees and Expenses 0. 99 % Total Annual Fund Operating Expenses 2. 21 % Fee Waiver/Expense Reimbursement1 % Total Annual Fund Operating Expenses, After Fee Waiver/Expense Reimbursement 2. 21 % 1 The Fund’s advisor contractually has agreed to waive its management fee and/or reimburse certain expenses so that total annual fund operating expenses , excluding : brokerage fees and commissions; borrowing costs (such as (i) interest and (ii) dividend expenses on securities sold short); taxes; any 12b-1 fees; any indirect expenses such as expenses incurred by other investment companies in which the Fund invest; and extraordinary litigation expenses do not exceed 1.50% of the Fund’s average daily net assets through February 29, 2012 .This expense cap may not be terminated prior to this date except by the Board of Trustees. Expense Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested, and that the Fund’s operating expenses remain the same. Only the 1 year number shown below reflects the Advisor’s agreement to waive fees and/or reimburse Fund expenses. Although your actual costs may be higher or lower , based on these assumptions, your costs would be: 1 year 3 years 5 years 10 years $ 224 $ 691 $
